Exhibit 32 CERTIFICATION The undersigned certify pursuant to 18 U.S.C. § 1350, that: (1) The accompanying Quarterly Report on Form 10-Q for the period ended November 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 23, 2014 /s/ Benjamin T. Rashleger President & Chief Executive Officer (principal executive officer) Date: December 23, 2014 /s/ Paul D. Sheely Chief Financial Officer (principal financial and accounting officer)
